DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (PG-Pub. US 20100183218), hereinafter "Naito", in view of Wang et al. (PG-Pub. US 20150371397), hereinafter "Wang", and further in view of Tafuku et al. (JP-2008269182), hereinafter "Tafuku".
Regarding claim 1, Naito teaches: an image analyzer comprising a processor configured with a program to perform operations comprising (¶ [0032] Illustrated in FIG. 4 is a flowchart showing a mask wearing determining process, which is executed by the image obtaining device 18 and the image processing device 18 of the object determining device 10); 
operation as an image obtaining unit configured to repeatedly obtain a captured image comprising a subject to be detected (¶ [0033] In Step S100, the image obtaining device 16 obtains the image data captured by the camera 14… In Step S102, the face area detecting portion 20 detects a face area from an image, which is shown in the image data inputted by the image obtaining device 16, by means of the face with/without mask response NN, regardless of whether the mask is attached or not);
operation as a first detector configured to detect, in the captured image, a first area likely to comprise the subject without a cover (¶ [0035] In Step S106, the likelihood calculating portion 22 applies the face without mask response NN to the face area detected by the face area detecting portion 20 in order to calculate the second likelihood value v2. As described above);
operation as a second detector configured to detect, in the captured image, a second area likely to comprise the subject with a cover (¶ [0034] In Step S104, the likelihood calculating portion 22 applies the face with mask response NN to the face area detected by the face area detecting portion 20 in order to calculate the first likelihood value v1. As described above);
operation as a determination unit configured to determine whether the subject in the captured image is covered by the cover (¶ [0036] In step S108, the determining portion 24 determines whether or not the object person 12 is wearing the mask (i.e. whether or not the mask is attached to the object person 12) by using a ratio between the first likelihood value v1 and the second likelihood value v2. A ratio between the first likelihood value v1 and the second likelihood value v2 is calculated by a formula 1);
Naito doesn’t specifically teach: and operation as an area locating unit configured to select one of a detection result from operation as the first detector and a detection result from operation as the second detector in accordance with a determination result from operation as the determination unit, and to locate a subject area comprising the subject in the captured image based on the selected detection result.
However, in a related field, Wang teaches: and operation as an area locating unit configured to select one of a detection result from operation as the first detector and a detection result from operation as the second detector in accordance with a determination result from operation as the determination unit, and to locate a subject area comprising the subject in the captured image based on the selected detection result (FIGS. 1 and 2A-2D; ¶¶[0013]-[0020]; ¶[0018] “By applying an object detector to bottom-up object proposals, the system and method obtain coarse detections, i.e., the bounding boxes shown in FIG. 2(b). Among them, the red box is relatively confident detection compared to others. Through the supervised descent search starting from the red bounding box, a better detection is obtained as Finally the system and method apply Regionlets Re-localization to determine the object location as shown in FIG. 2 (d).”
The re-localization in Wang’s teaching is consequential to having a coarse detection of an object first (similar to selecting a detection result before locating a subject area as claimed). The instant pending application discloses in ¶ [0071] “[w]hen a person is determined to wear no mask on his or her face in step S105, the first area detected in step S103 is used as a candidate area 313. When a person is determined to wear a mask on his or her face in step S105, the second area detected in step S104 is used as a candidate area 313. When a difficulty is detected in determining whether the person wears a mask on his or her face in step S105, the first and second areas detected in steps S103 and S104 are used as candidate areas 313.”
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Naito to incorporate the teachings of Wang by including: operation as an area locating unit configured to select one of a detection result from operation as the first detector and a detection result from operation as the second detector in accordance with a determination result from operation as the determination unit, and to locate a subject area comprising the subject in the captured image based on the selected detection result in order to avoid dense classifier evaluation on densely sampled locations in scale space in order to achieve an accurate localization.
Naito in view of Wang does not specifically teach: wherein the processor is configured with the program to perform operations such that operation as the determination unit comprises operation as the determination unit configured to determine whether the subject is covered by the cover based on the detection result from operation as the first detector and the detection result from operation as the second detector, and a determination result as to whether the subject in a captured image obtained previously is covered by the cover.
However, in a related field, Tafuku teaches: wherein the processor is configured with the program to perform operations such that operation as the determination unit comprises operation as the determination unit configured to determine whether the subject is covered by the cover based on the detection result from operation as the first detector and the detection result from operation as the second detector, and a determination result as to whether the subject in a captured image obtained previously is covered by the cover (¶ [0082] Next, the CPU 21 determines whether or not the detection process has been completed for the left and right frames (step S114). If it is determined that the detection process has not been completed for the left and right frames (step S114: NO), the CPU 21 returns the process to step S111. When it is determined that the detection process has been completed for the left and right frames (step S114: YES), the CPU 21 determines whether the sunglasses are worn using the result of the sunglasses determination for the past image data. Is executed (step S115), and the processing relating to the second spectacle component recognition is completed).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Naito in view of Wang to incorporate the teachings of Tafuku by including: : wherein the processor is configured with the program to perform operations such that operation as the determination unit comprises operation as the determination unit configured to determine whether the subject is covered by the cover based on the detection result from operation as the first detector and the detection result from operation as the second detector, and a determination result as to whether the subject in a captured image obtained previously is covered by the cover in order to achieve more accurate detection results and potentially track any changes over time. 
Regarding claim 2, Naito in view of Wang and Tafuku teaches the image analyzer according to claim 1;
Wang further teaches: wherein the processor is configured with the program to perform operations further comprising operation as a coarse detector configured to search the captured image at intervals larger than intervals at which operation as the first detector searches for the first area and intervals at which operation as the second detector searches for the second area, and detect a coarse candidate area likely to comprise the subject (¶ [0017] The detection framework is capable of precisely searching for the object in a full parameter space with favorable efficiency. To achieve this goal, the system and method first relax dense sampling of the object location and scale, dubbed the name location relaxation, and only evaluate the detector at a much coarser set of locations and scales (although Wang teaches one object detector; it is a matter of obviousness to one skilled in the art to add a second detector similar to the first detector but extracts different features such as a face with or without a mask as taught by Naito as applied in base claim 1). For coarse detection windows which have relatively high response, the system and method apply supervised descent search to find potential object hypothesis by simultaneously optimizing their center point, scale, and aspect ratio. The resulting detections are much more improved with supervised descent search but still not sufficient in terms of accurate localization); 
the processor is configured with the program to perform operations such that operation as the first detector comprises operation as the first detector configured to detect the first area in a neighboring range in and around the coarse candidate area detected by operation as the coarse detector (¶ [0018] By applying an object detector to bottom-up object proposals, the system and method obtain coarse detections, i.e., the bounding boxes shown in FIG. 2(b). Among them, the red box is relatively confident detection compared to others. Through the supervised descent search starting from the red bounding box, a better detection is obtained as the dash box in FIG. 2 (c)).
and the processor is configured with the program to perform operations such that operation as the second detector comprises operation as the second detector configured to detect the second area in a neighboring range in and around the coarse candidate area detected by operation as the coarse detector (¶ [0018] By applying an object detector to bottom-up object proposals, the system and method obtain coarse detections, i.e., the bounding boxes shown in FIG. 2(b). Among them, the red box is relatively confident detection compared to others. Through the supervised descent search starting from the red bounding box, a better detection is obtained as the dash box in FIG. 2 (c) (the second detector as taught by Naito can be applied in the same manner as the object detector taught by Wang)).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Naito in view of Wang and Tafuku to incorporate the teachings of Wang by including: as a coarse detector that coarsely searches an image for a subject area and then apply the first and second detectors to detect the first and second areas in which a subject is located in order to
Regarding claim 8; Naito teaches: wherein the subject to be detected comprises a human face (¶ [0033] In Step S100, the image obtaining device 16 obtains the image data captured by the camera 14… In Step S102, the face area detecting portion 20 detects a face area from an image).
Regarding claim 9, Naito teaches: wherein the cover comprises a mask (¶ [0034] In Step S104, the likelihood calculating portion 22 applies the face with mask response NN to the face area detected by the face area detecting portion 20 in order to calculate the first likelihood value v1. As described above).
Regarding claim 14, the limitations are similar to those of claim 8; therefore rejected in the same manner as applied above.
Regarding claim 15, the limitations are similar to those of claim 9; therefore rejected in the same manner as applied above.
Regarding claim 16, the limitations are similar to those of claim 1; therefore rejected in the same manner as applied above.
Regarding claim 17, Naito teaches: a non-transitory computer-readable storage medium storing an image analysis program, which when read and executed, causes a computer to perform operations (¶ [0030] Constitutive elements of each of the image obtaining device 16 and the image processing device 18 include a computer comprised of CPU, RAM, ROM and the like (e.g., computer readable medium); the operations.
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (PG-Pub. US 20100183218) in view of Wang (PG-Pub. US 20150371397), and Tafuku (JP-2008269182) and further in view Murashita et al. (JP 2015213537), hereinafter "Namatame".
Regarding claim 3, Naito in view of Wang and Tafuku teaches the image analyzer according to claim 2;
Naito in view of Wang and Tafuku does not teach: wherein the processor is configured with the program to perform operations such that operation as the coarse detector comprising operation as the coarse detector configured to detect the coarse candidate area in a neighboring range in and around the subject area located in a captured image obtained previously.
However, in a related field, Namatame teaches: wherein the processor is configured with the program to perform operations such that operation as the coarse detector comprising operation as the coarse detector configured to detect the coarse candidate area in a neighboring range in and around the subject area located in a captured image obtained previously (¶ [0029] The tracking unit 15 is a processing unit that tracks the head between frames of an image; ¶ [0030] In one embodiment, the tracking unit 15 narrows down the detection target range of the head to the position of the head tracked in the previous frame or the vicinity of the head candidate region searched by the searching unit 12. As an example of such a detection target range, centering on the center position of the head region or head candidate region tracked in the previous frame, larger than the head region or head candidate region, and for two heads You can also set a small size range. Then, the tracking unit 15 tracks 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Naito in view of Wang and Tafuku to incorporate the teachings of Namatame by including: the coarse detector configured to detect the coarse candidate area in a neighboring range in and around the subject area located in a captured image obtained previously in order to track the position of the head and determine the presence or absence of motion such as a person getting up and leaving.
Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (PG-Pub. US 20100183218) in view of Wang (PG-Pub. US 20150371397), and Tafuku (JP-2008269182) and further in view Watanabe et al. (JP 2007287024), hereinafter "Watanabe".
Regarding claim 5, Naito in view of Wang and Tafuku teaches the image analyzer according to claim 1;
Naito in view of Wang and Tafuku does not teach: wherein the processor is configured with the program to perform operations such that: in response to detecting, by operation as the first detector, a plurality of first areas and to determining, by operation as the determination unit, that the subject is not covered by the cover, operation as the area locating unit comprises operation as the area locating unit configured to locate the subject area comprising the subject by joining the plurality of first areas, and in response to detecting, by operation as the second detector, a plurality of second areas and to determining, by operation as the determination unit, that the subject is covered by the cover, operation as the area locating unit comprises operation as the area locating unit configured to locate the subject area comprising the subject by joining the plurality of second areas.
However, in a related field, Watanabe teaches: wherein the processor is configured with the program to perform operations such that: in response to detecting, by operation as the first detector, a plurality of first areas and to determining, by operation as the determination unit, that the subject is not covered by the cover, operation as the area locating unit comprises operation as the area locating unit configured to locate the subject area comprising the subject by joining the plurality of first areas (¶¶ [0035]-[0038]; ¶ [0035] FIGS. 8 and 9 show the processing procedure of the face combining unit 18. In step S21, initial setting is executed. That is, the face area candidate data is set as A i (i = 0, 1, ..., N−1 ) (equivalent to detecting a plurality of first areas), and the face area candidate group is set as G i (i ≧ 0). Further, a face region candidate group including the face area candidate data A 0 is set to G m. ¶ [0036] In step S22 to step S25, a grouping process for determining which face area candidate group the face area candidate data belongs to is executed (similar to joining the plurality of first areas); (determining whether the subject is covered by a cover or not was discussed in claim 1 by the first detector and the second detector as taught by Naito; therefore applying this condition is simply consequential and obvious to one skilled in art)).
and in response to detecting, by operation as the second detector, a plurality of second areas and to determining, by operation as the determination unit, that the subject is covered by the cover, operation as the area locating unit comprises operation as the area locating unit configured to locate the subject area comprising the subject by joining the plurality of second areas (similar to the previous limitation; the only distinction is the determination result being a ).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Naito in view of Wang and Tafuku to incorporate the teachings of Watanabe by including: the area locating unit configured to locate the subject area comprising the subject by joining the plurality of areas when a subject with or without a cover is detected in a plurality of areas in order to achieve high detection accuracy that can be realized with a small amount of features by using Hadamard transform coefficients for feature amount extraction, and decrease processing time and reduce hardware resources.
Regarding claim 11, the limitations are similar to those of claim 5; therefore rejected in the same manner as applied above.
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (PG-Pub. US 20100183218) in view of Wang (PG-Pub. US 20150371397), Tafuku (JP-2008269182),  Watanabe (JP 2007287024), and further in view of Tomita et al. (PG-Pub. US 20130215319), hereinafter Tomita.
Regarding claim 7, Naito in view of Wang and Tafuku and Watanabe teaches the image analyzer according to claim 5;
Naito in view of Wang and Tafuku and Watanabe does not teach: wherein the processor is configured with the program to perform operations further comprising: operation as an error determination unit configured to redetect the subject in the located subject area to determine whether the located subject area has been detected erroneously.
However, in a related field, Tomita teaches: wherein the processor is configured with the program to perform operations further comprising: operation as an error determination unit configured to redetect the subject in the located subject area to determine whether the located subject area has been detected erroneously (¶¶ [0131]-[0134]; ¶ [0131] … However, by performing the redetermination of detection results as described in detail in the following, the generation of erroneous detection results can be suppressed; ¶ [0133] In contrast, it can be said that a face detection result not belonging to a group in the aggregated detection results that includes a human detection result is less likely to correspond to a person's face compared to the above-described case where a face detection result belongs to a group in the aggregated detection results that also includes a human detection result. This is since, such a face detection result has been detected on an individual basis without any connection with the human detection. As such, when a given group in the aggregated detection results includes a face detection result but not a human detection result, the threshold value to be used in the redetermination of the face detection result is set to a higher value than used in the initial face detection so as to suppress the occurrence of erroneous detection).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Naito in view of Wang and Tafuku and Watanabe to incorporate the teachings of Tomita by including: wherein the processor is configured with the program to perform operations further comprising: operation as an error determination unit configured to redetect the subject in the located subject area to determine whether the located subject area has been detected erroneously in order to achieve and increased face detection ratio, which is a ratio of faces actually detected in the captured image to a total number of faces that should be detected in a captured image, while the occurrence of erroneous detection is suppressed.
Allowable Subject Matter
Claims 4, 6, 10, and 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, Naito in view of Wang and Tafuku teaches the image analyzer according to claim 1. However, the prior art either alone or in combination fails to teach, disclose or suggest determining that a subject is not covered by cover when the number of first detected areas is higher than the number of second detected areas; wherein the difference in number between first detected areas and second detected areas satisfies a predetermined condition.
Regarding claim 6, Naito in view of Wang and Tafuku teaches the image analyzer according to claim 1. However, the prior art either alone or in combination fails to teach, disclose or suggest detecting a difficulty in determining whether a subject is with or without a cover when the difference in number between first detected areas and second detected areas does not satisfy a predetermined condition.
Regarding claim 10, 
Regarding claim 12, the limitations are similar to those of claim 6; therefore contains an allowable subject matter for the same reasons as applied above.
Regarding claim 13, the claims depends from claim 12; therefore contains an allowable subject matter by virtue of dependency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sukegawa et al. (US 20130243274) teaches a person and face detection apparatus with a reliability determination unit.
Okada et al. (US 20180005510) teaches detecting a state of a subject to be monitored based on a result of detection of a head area indicating an area of a head of the subject in the first area and a result of detection of a living object in the second area.
Steinberg et al. (US 20100272363) teaches a method of detecting a face in an image includes performing face detection within a first window of the image at a first location. A confidence level is obtained from the face detection indicating a probability of the image including a face at or in the vicinity of the first location. Face detection is then performed within a second window at a second location, wherein the second location is determined based on the confidence level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/
Examiner, Art Unit 2665                                                                                                                                                                                           
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665